Citation Nr: 0434238	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-12 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an earlier effective date for the grant of a 
total rating either by convalescence or individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
granted a total rating based on convalescence from May 1, 
2001 to November 1, 2001, granted an increased rating of 60 
percent for the right knee from November 1, 2001, and TDIU 
from November 1, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The VCAA provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

The May 2003 statement of the case reflects the RO's 
recitation of the VCAA.  However, a review of the file shows 
that the RO never furnished the veteran with the requisite 
VCAA letter.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  Notify the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
he is expected to provide and (4) request 
that the veteran provide any evidence in 
his possession that pertains to the 
claims.  A record of his notification 
must be incorporated into the claims 
file.  

2.  After undertaking any other 
development deemed essential following 
the issuance of the VCAA letter, the AMC 
should re-adjudicate the claim on appeal.  
The veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

